El Juez Asociado Sr. Aldrey,
emitió la opinión del tri.bnnal.
Por escritura pública de 15 de noviembre de 1896, Don Rodulfo Leoncio Pérez y Polanco, dueño entonces de la hacienda “Providencia” radicada en el término Municipal de Hnmacao, segregó de ella y vendió a Don Antonio Roig To-. rrellas, una parcela de doce cuerdas de terreno con los edi-ficios y maquinarias que en estos existían, conviniéndose por la cláusula sexta de ese contrato, que el vendedor se obli-gaba a permitir por los terrenos de su finca “Providencia” y sin perjuicio de sus plantaciones, los caminos que el com-prador considerase necesarios.
Esta venta fné inscrita en el Registro de la Propiedad de Hnmacao y también la servidumbre establecida en la cláu-sula mencionada, tanto con relación al predio sirviente “Pro-videncia” como en cuanto al dominante, o sean las doce cuer-*955das segregadas, las que recibieron el nombre de “El Ejem-plo.”
A la muerte de Don No dullo Pérez Polanco, la finca “Pro-videncia” se dividió entre sus herederos, siendo adjudicada a su bija Doña Julia Ana María Pérez y Sánchez una porción de 53 cuerdas, 75 centavos de otra, que como finca indepen-diente, y con el nombre de “Vega del Recreo,” fué inscrita en el registro de la propiedad, sin que se expresara la con-dición estipulada en el contrato de segregación y venta que hizo su padre al Señor Roig.
En esta situación las cosas, y no estando cancelada la ins7 cripción de servidumbre sobre el remanente de la “Provi-dencia” después de la segregación y venta de las doce cuer-das, ha presentado ahora Don Antonio Roig Torrellas al Registrador de la Propiedad de Humacao, la citada escri-tura de 15 de noviembre de 1896 con un escrito en el que le pedía hiciera constar en la finca “Vega del Recreo,” adqui-rida por Doña Julia Ana María Pérez y Sánchez a título de adjudicación por herencia testada, la servidumbre estipulada en dicha escritura, por ser una parte del predio sirviente que se llamó “Providencia,” y en razón a que si un predio sir-viente se divide entre dos o más, la servidumbre no se modi-fica y cada uno de ellos tiene que tolerarla en la parte que le corresponda.
' Esa solicitud fue denegada por el registrador en los si-guientes términos:
“Denegada la inscripción de servidumbre que en virtud de la cláusula sexta de este documento ha sido solicitada en un escrito adi-cional en cuanto a una finca llamada “Vega del Recreo” sita en el barrio de la “Teja” de este término y compuesta de 53 cuerdas 75 centavos, como parte que era de la finca ‘Providencia,’ por aparecer que la citada finca ‘Vega del Recreo,’ fué inscrita a favor de Doña Julia Ana María Pérez y Sánchez, libre de dicha servidumbre, por virtud de un título posterior al de constitución de la misma (Art. 17 de la Ley Hipotecaria), tomando en su lugar anotación por 120 días que dispone la ley, en el tomo 28 de Humacao, al folio 151 vuelto, finca *956número 1199, anotación 'A.’ Humacao, 15 de mayo de 1911. Miguel Planellas, Registrador de la Propiedad. ”
Tal negativa ha sido recurrida por el Sr. Roig Torrellas y es el objeto del presente recurso.
El párrafo primero del artículo 17 de la Ley Hipotecaria en que funda su negativa el registrador de la propiedad, dice textualmente:
“Inscrito o anotado preventivamente en el registro cualquier título traslativo de dominio o de la posesión de los inmuebles, o de los dere-chos reales impuestos sobre los mismos, no podrá inscribirse o anotarse ningún otro de igual o anterior fecha, por el cual se trasmita o grave la propiedad del mismo inmueble o derecho real.”
La única cuestión derivada de la negativa del Registra-dor de la Propiedad de Humacao, es, si por estar inscrita a favor de Doña Julia Ana María Pérez y Sánchez la finca “Vega del Recreo,” debe negarse la inscripción del gravamen contenido en la cláusula sexta de la escritura de quince de noviembre de mil ochocientos noventa y seis, por ser ésta de fecha anterior a'la inscripción de dicha señora.
Es cierto que el artículo 17 de la Ley Hipotecaria pro-híbe la inscripción de títulos traslativos de dominio o que contenga gravamen, cuando existe una inscripción posterior a favor de otra persona, pero como tal precepto no.tiene otro propósito y alcance que la protección de los terceros, que es el objetivo de la Ley Hipotecaria, si la persona en cuyo favor esté hecha la inscripción no es un tercero, no podrá aplicarse ese precepto legal.
Del asiento de inscripción de Doña Julia A. María Pérez y Sánchez resulta que su finca “Vega del Recreo,” es una de las porciones en que sé dividió la fincá “Providencia” sobre la que Don Rodulfo León Pérez y Polanco constituyó el gravamen que se trata de inscribir, y también que su adquisi-ción fué por título de herencia universal como hija del dicho señor; y como los herederos son la representación jurídica de su causante con sus mismos derechos y obligaciones, siendo *957los continuadores de su personalidad, no tienen el carácter de terceros, .según las sentencias del Tribunal Supremo de España de 15 de abril, 6 de junio de 1899, 28 de enero de 1892, y el liaber inscrito su dominio por título de herencia no es obstáculo para que una enajenación o un gravamen'de fecha anterior a su inscripción, otorgado por su cansante, pueda ser inscrito aunque se presente después de la inscripción del here-dero, porque no pudiendo su cansante oponerse a la inscrip-ción, tampoco pueden hacerlo sus herederos, ya que siendo sus representantes, .tienen la misma obligación que él tenía de consentir la inscripción.
Aun cuando el recurrente aduce también en apoyo de su recurso lo dispuesto en el artículo 542 del Código Civil, no tenemos necesidad de resolver sobre este extremo, ya que, como hemos dicho, la negativa la ha fundado el registrador únicamente en existir una inscripción posterior a favor de la Señora Pérez y no se basa en que las .diversas porciones en que se divida un predio gravado con una servidumbre no de-ban tolerarla.
Por las razones expuestas, la nota denegatoria del Regis-trador de la Propiedad de Humacao, debe ser revocada y debe ordenarse la inscripción solicitada por Don Antonio Roig
Torrellas.

Revocada.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados MacLeary, Wolf y del. Toro.